DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 05/13/2021.
Claims 69-70, 73-75, 77-78, 81-84, 86-88 are pending.

Response to Amendment

Applicant has amended independent claims 69, 78, 88 and dependent claim 70 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 1-68, 71-72, 76, 79-80, 85 have been canceled previously by the Applicant.

Claim Objections

Claims 69 objected to because of the following informalities: 
-- (f), -- should be (f) --  in the first instance in claim 69 .
-- (f) -- should be (g) -- in the second instance in claim 69.
--per /-- should be --per or /-- in claim 69.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 69-70, 73-75, 77-78, 81-84, 86-88  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 69 recites “customizing each virtual computer for the particular user after the suspended virtual computer is resumed from the pool of suspended virtual computer” and “suspended virtual computers are deleted and replaced with new suspended virtual machine” and dependent claim 74 recites “uninstalling application” according to a desired user group”. It is unclear if the suspended virtual computer in the pool are pristine copy of virtual machine or simple being resumed after suspension and was previously used by another user.
Claims 78 and 88 recites elements similar to those of claim 69 and similar deficiency as claims 69. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims for the same rational.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 




Claims 69-70, 72-74, 77-79, 81-83, 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge (US Publication No. 2014/0173,213 A1) in view of Das et al. (US Publication No. 2013/0067345 A1, hereafter Das) and further in view of Davidson et al. (US Patent No. 8,359,594 B1, hereafter Davidson).

Beveridge and Das were cited in the last office action.

Highlighted claim elements are missing from the respective cited prior art.

As per claim 69, Beveridge teaches the invention substantially as claimed including a method of providing virtual computers to users ([0007] providing fast resume of VMs [0016] users, access, desktop, running in one or virtual machines, fig 2 222), the method comprising: 
(a) receiving a series of system logon requests by each user for a virtual computer ([0005] many users are requesting connections to their VMs at the same time [0006] resume storm, users, expecting, to access VM), and in response to each received system login request providing the respective user with a series of virtual computers (fig 5 resume VM1/VM2 513 [0007] rapid resume of VMs fig 2 212-yes fig 4 420 [0016] users, access, desktop [0018] when users reconnect to their desktop) that reflect applied updates over a period of time in which the updates become available for application; 
([0008] suspended image of the VM is stored in the cache fig 5 503 suspend VM1/VM2 cache [0031] [0032] [0019] suspended VMs, stored, cache; fig 1 local/shared SSD 163-164 [0006] resuming large number of VMs at about the same time) for load storm logon requests ([0006] resume storm, user, expecting to access VM [0005] resume storm) with each virtual computer being provided by resuming a suspended virtual computer ([0006] resume storm, user, expecting to access VM [0005] resume storm [0008] resuming execution of a VM from a suspended state) from the pool of suspended virtual computers ([0008] resuming execution of a VM from a suspended state, suspended image of the VM is stored in the cache fig 5 SSD cache 72 GB reduced to 62 GB with suspended VM1 and VM2 [0030] local SSD 163 shared SSD 164 [0032] locked portion, suspended image of VM1 and VM2) where the suspended virtual computers are based on at least one virtual computer template; 
(c) customizing each virtual computer for the particular user ([0018] user, credential, virtual machine, configured to run the instance to the user’s desktop, suspend, reconnect, remote desktop resumed fig 4 416) after the suspended virtual computer is resumed from the pool of suspended virtual computers (fig 5 suspend VM1, VM2 resume VM1, VM2 513 [0008] resuming execution of a VM from a suspended state [0030] local SSD 163 shared SSD 164 [0032] locked portion, suspended image of VM1 and VM2) to provide an active virtual computer ([0008] resuming execution of a VM from a suspended state [0003] active VM fig 5 suspend VM1, VM2 resume VM1, VM2 513 [0030] local SSD 163 shared SSD 164 [0032] locked portion, suspended image of VM1 and VM2); said customizing each virtual computer for the particular user including providing the ([0033] VM1, VM2 resumed [0005] users, VM resume, require 400 GB of data to be read from the storage device and loaded into memory [0016] user, access his/her desktop, running in virtual machines or server in a datacenter); 
(d) applying updates to the at least one virtual computer template to ensure that each virtual computer in the series of virtual computers provided to each user ([0007] rapid resume of VMs fig 2 212-yes fig 4 420 [0016] users, access, desktop [0018] when users reconnect to their desktop) reflects the applied updates when the updates become available to be applied to the at least one virtual computer template; 
(e) deleting or otherwise removing a proportion of the suspended virtual computers in the pool of suspended virtual computers  ([0008] suspended image, stored in shared/local cache fig 5 503 suspend VM1/VM2 cache [0031] [0032] [0019] suspended VMs, stored, cache; fig 1 local/shared SSD 163-164), wherein the deleting or otherwise removing the proportion of the suspended virtual computers from the pool occurs with respect to suspended virtual computers that have been provided previously to one of the users, and the deletion or otherwise removal of each suspended virtual computers from the pool does not leave a copy of the suspended virtual computer which is able to be resumed, wherein one or more of each proportion of deleted or otherwise removed suspended virtual computer is replaced with one of the suspended virtual computers based on the at least one virtual computer template which reflects the applied updates [F:\Files\Correspondence\April 2021\g206-20210413-rtoa-arial.docx]Amendment dated April 13, 2021when the updates become available to be applied to the at least one virtual computer template ( ), 
fig 2 210-212 y- 214 y - 218-220- VM provisioning 222 [0021] [0022] fig 3 select VM to be suspend 310 312 320 324 326 [0019] suspended VMs, stored, cache; fig 1 local/shared SSD 163-164); and 
(f) the proportion of deleted or otherwise removed suspended virtual computers is determined to provide a turnover rate of suspended virtual computers in the pool of at least 1 virtual machines per /120 seconds for each suspended virtual computer in the pool.

Beveridge don’t specifically teach (a) virtual computer that reflect applied updates over a period of time in which the updates become available for application (b) where the suspended virtual computers are based on at least one virtual computer template; (c) customizing each virtual computer after the suspended virtual computer is resumed for the particular user with a data layer, Page 2 - RESPONSE (U.S. Patent Appln. S.N. 15024159)[\\FILES\Files\Correspondence\July 2019\g206-20190708-rtoa.docx]Appl. No. 15024159(d) applying updates to the at least one virtual computer template to ensure that each virtual computer provided reflects the applied updates when the updates become available to be applied to the at least one virtual computer template; (e) deleting or otherwise removing a proportion of the suspended virtual computers in the pool of suspended virtual computers, wherein the deleting or otherwise removing the proportion of the suspended virtual computers from the pool occurs with respect to suspended virtual computers that have been provided previously to one of the users, and the deletion or otherwise removal of each suspended virtual computers from the pool does not leave a copy of the suspended virtual computer which is able to be resumed, wherein one or more of each proportion of deleted or otherwise removed suspended virtual computer is replaced with one of the suspended virtual computers based on the at least one virtual computer template which reflects the applied updates [F:\Files\Correspondence\April 2021\g206-20210413-rtoa-arial.docx]Amendment dated April 13, 2021when the updates become available to be applied to the at least one virtual computer template, (f), using the updated at least one virtual computer template to create and then store a replacement for each deleted or otherwise removed suspended virtual computer (f) the proportion of deleted or otherwise removed suspended virtual computers is determined to provide a turnover rate of suspended virtual computers in the pool of at least 1 virtual machines per /120 seconds for each suspended virtual computer in the pool.
Das, however, teaches (a) virtual computer that reflect applied updates over a period of time in which the updates become available for application ([0003] update the golden image whenever there are updates to the OS or any applications and settings);
 (b) where the suspended virtual computers are based on at least one virtual computer template ([0003] golden image/master template, provisioning the virtual machines in the cloud i.e. suspended VM has to be provisioned based on the template ); 
(c) customizing each virtual computer after the suspended virtual computer is resumed for the particular user with a data layer ([0084] create a custom desktop experience for the user, user saved preference and state data, used, provide customized desktop experience fig 17 virtual profile exists?-yes 1702 1704 1705), 
Page 2 - RESPONSE (U.S. Patent Appln. S.N. 15024159)[\\FILES\Files\Correspondence\July 2019\g206-20190708-rtoa.docx]Appl. No. 15024159(d) applying updates to the at least one virtual computer template (abstract/[0003: creating the golden image, update the golden image whenever there are updates to the OS or any applications and settings) to ensure that each virtual computer provided reflects the applied updates (abstract/[0003]: golden image or master template of the desktop and propagates the image throughout the cloud platform, system automatically propagates the new image throughout the cloud platform [0101]) when the updates become available to be applied to the at least one virtual computer template ([0003] update the golden image whenever there are updates to the OS or any applications and settings)

virtual computers based on the at least one virtual computer template which reflects the applied updates [F:\Files\Correspondence\April 2021\g206-20210413-rtoa-arial.docx]Amendment dated April 13, 2021when the updates become available to be applied to the at least one virtual computer template (abstract/[0003: creating the golden image, update the golden image whenever there are updates to the OS or any applications and settings, golden image or master template of the desktop and propagates the image throughout the cloud platform, system automatically propagates the new image throughout the cloud platform), 
(f), using the updated at least one virtual computer template to create ([0003] update the golden image whenever there are updates to the OS or any applications and settings, automatically propagates the new image throughout the cloud platform) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Beveridge with the teachings of Das of creating custom desktop experience for the user by using saved preference and state data, creating golden image and applying updates whenever updates are available and propagating the new image throughput the cloud and provide user with new desktop instance to improve efficiency and allow virtual computer (a) that reflect applied updates over a period of time in which the updates become available for application (b) where the suspended virtual computers are based on at least one virtual computer template; (c) customizing each virtual computer for the particular user with a data layer, Page 2 - RESPONSE (U.S. Patent Appln. S.N. 15024159)[\\FILES\Files\Correspondence\July 2019\g206-20190708-rtoa.docx]Appl. No. 15024159(d) applying updates to the at least one virtual computer template to ensure that each virtual computer provided reflects the applied updates when the updates become available to be applied to the at least one virtual computer template to the method of Beveridge as in the instant invention. The combination would have been obvious because both Beveridge and Das teaches creating/updating and deploying virtual machines in a network environment (analogous art: Beveridge [0007]  Das [0002]) and resuming suspended virtual machines upon user requests as indicated by Beveridge could be substituted with virtual machine created/updated by Das for better efficiency (Beveridge [0003] [0007]  Das [0002] [0067] [0068] ).

Beveridge and Das, in combination, do not specifically teach (e) deleting or otherwise removing a proportion of the suspended virtual computers in the pool of suspended virtual computers, wherein the deleting or otherwise removing the proportion of the suspended virtual computers from the pool occurs with respect to suspended virtual computers that have been provided previously to one of the users, and the deletion or otherwise removal of each suspended virtual computers from the pool does not leave a copy of the suspended virtual computer which is able to be resumed, wherein one or more of each proportion of deleted or otherwise removed suspended virtual computer is replaced with one of the suspended virtual computers, (f) store a replacement for each deleted or otherwise removed suspended virtual computer; (f) the proportion of deleted or otherwise removed suspended virtual computers is determined to provide a turnover rate of suspended virtual computers in the pool of at least 1 virtual machines per /120 seconds for each suspended virtual computer in the pool.
Davidson, however, teaches (c) customizing each virtual computer after the suspended virtual computer is resumed for the particular user with a data layer (col 9 lines 5-10 VM, available for new user, no user is assigned to the VM col 11 lines 9-12 VM, initial creation/boot-up, subsequent assignment to a user fig 8 VM created 820-VM stopped830 suspend 847 VM available 850 VM assigned to a user 860) (e) deleting or otherwise removing a proportion of the suspended virtual computers in the pool of suspended virtual computers (col 2 lines 45-52 for any virtual machine placed in the reprovision bucket, the virtual machine must be deleted and recreated col 13 lines 20-30 VM is fully deleted VM is completely destroyed fig 3 reprovision bucket 406 stopped virtual machines, solid screen fig 8 VM created 820 stopped 830 booted 840 suspended 847), wherein the deleting or otherwise removing the proportion of the suspended virtual computers from the pool occurs with respect to suspended virtual computers that have been provided previously to one of the users (col 2 lines 45-52 deleting any virtual machine that is stopped and that is in the repopulate bucket fig 3 406 408), and the deletion or otherwise removal of each suspended virtual computers from the pool does not leave a copy of the suspended virtual computer which is able to be resumed (col 13 lines 20-30 no snapshot is used, VM is fully deleted each time, VM is completely destroyed col 16 lines 25-40 absolute guarantee that, sterile, untouched, virtual desktop, user finished, with a VM, its destroyed and recreated), wherein one or more of each proportion of deleted or otherwise removed suspended virtual computer is replaced with one of the suspended virtual computers (col 16 lines 25-40 absolute guarantee that, sterile, untouched, virtual desktop, user finished, with a VM, its destroyed and recreated fig 8 VM created 820 stopped 830 booted 840 suspended 847 ), (f), store a replacement for each deleted or otherwise removed suspended virtual computer (col 16 lines 25-40 user finished, with a VM, its destroyed and recreated fig 8 VM created 820 stopped 830 booted 840 suspended 847); 
(f) the proportion of deleted or otherwise removed suspended virtual computers is determined to provide a turnover rate of suspended virtual computers in the pool of at least 1 virtual machines per /120 seconds for each suspended virtual computer in the pool (col 16 lines 25-40 user finished, with a VM, its destroyed and recreated , load intensive operation, on demand desktop system, destroying and recreating a VM, two to fifteen minutes per operation fig 8 VM created 820 stopped 830 booted 840 suspended 847).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Beveridge and Das with the teachings of Davidson of virtual machine being deleted that is in the re-provision/repopulate bucket and stopped, no snapshot is used and VM is fully deleted/destroyed each time with absolute guarantee that new sterile untouched virtual desktop is recreated, destroying and recreating a VM can take from two to fifteen minutes to improve efficiency and allow (e) deleting or otherwise removing a proportion of the suspended virtual computers in the pool of suspended virtual computers, wherein the deleting or otherwise removing the proportion of the suspended virtual computers from the pool occurs with respect to suspended virtual computers that have been provided previously to one of the users, and the deletion or otherwise removal of each suspended virtual computers from the pool does not leave a copy of the suspended virtual computer which is able to be resumed, wherein one or more of each proportion of deleted or otherwise removed suspended virtual computer is replaced with one of the suspended virtual computers, (f), store a replacement for each deleted or otherwise removed suspended virtual computer; (f) the proportion of deleted or otherwise removed suspended virtual computers is determined to provide a turnover rate of suspended virtual computers in the pool of at least 1 virtual machines per /120 seconds for each suspended virtual computer in the pool to the method of Beveridge and Das as in the instant invention. The combination of cited analogous art (Beveridge [0007]  Das [0002] Davidson col 1 lines 25-30) would have been obvious to one of ordinary skills in the art because applying known method of completely deleting and recreating the VM to pristine state every two to fifteen minute as taught by Davidson to the known method of maintaining pool of suspended virtual machine to provide user with customized virtual computer as taught by Beveridge and Das to yield predictable result of maintaining turnover of suspended virtual machine of 1 VM/120 sec with improved efficiency (Beveridge [0003] [0007]  Das [0002] [0067] [0068] Davidson col 1 lines 50-62).

As per claim 70, Das teaches ensuring that the virtual computers provided to the users are updated (abstract: update the golden image whenever there are updates, system automatically propagates the new image throughout the cloud) by terminating virtual computers based on system logoff requests by the users ([0072] desktop sessions ends, users explicitly logs off from the session) and applying updates to the at least one virtual computer template (abstract: update the golden image whenever there are updates); the terminated virtual computers not being used again in the provision of the virtual computers to the users ([0084] user, assigned a desktop from a pool of available desktops, user may be connected to any one of the desktops in the pool fig 3 evict cached blocks to free up enough space 323).

As per claim 73, Beveridge teaches after resuming a corresponding suspended virtual computer from the pool of suspended virtual computers (fig 5 suspend VM 1 and VM2, resume VM1 and VM2).
Das teaches remaining limitations of customizing each virtual computer for the particular user includes installing applications according to a desired user group for which the particular user is a member ([0003] golden image or master template of the role, propagates the image throughput the cloud platform [0049] [0050] provides, set of customized experience for particular groups of users, fig 6 603; Davidson: col 9 lines 5-10 col 11 lines 9-12 V fig 8 820 847 850 860).

As per claim 74, Beveridge teaches customizing each virtual computer for the particular user includes uninstalling applications ([0019] state of the suspended VM, saved, cache, checkpoint file, read/written and deleted) according to a desired user group after resuming a corresponding suspended virtual computer from the pool of suspended virtual computers (fig 4 issue command to selected host to resume VM therein 416 fig 5 511 512 513 [0016] user, access his/her desktop, running in virtual machines or server in a datacenter).
Das teaches remaining claim elements of customizing after resuming ([0084] create a custom desktop experience for the user, user saved preference and state data, used, provide customized desktop experience fig 17 virtual profile exists?-yes 1702 1704 1705; Davidson: col 9 lines 5-10 VM, available for new user, no user is assigned to the VM col 11 lines 9-12 VM, initial creation/boot-up, subsequent assignment to a user fig 8 VM created 820-VM stopped830 suspend 847 VM available 850 VM assigned to a user 860) and for a desired user group for which the particular user is a member ([0050] provides, set of customized experience for particular groups of users).


As per claim 77, Beveridge teaches providing the suspended virtual computers in the pool (fig 5 suspended VM1, VM2) with each suspended virtual computer having remote desktop services suspended in a state in which the services are available as part of a fully operational system with the remote desktop services being enabled (fig 3 save VM state in cache 324 lock saved VM state 326 [0024] state of VM selected for suspension has been successfully saved to a checkpoint file [0018] VM , configured, run an instance of the user’s desktop).

Claim 78 recites computer system for claim elements similar to those of some of the elements of claim 69. Therefore, it is rejected for the same rational.
As per claim 81, Beveridge teaches provision manager is configured to maintain the suspended virtual computers in the pool (fig 5 SSD cache, suspended VM1 VM2 503; fig 3 command to suspend VM 312 save VM state in cache 324 Lock saved VM state in cache 326 reduce cache size by VM size 314 Das: abstract, [0066]) by deleting or otherwise removing older suspended virtual computers from the pool where the suspended virtual computers were provided at an earlier date (fig 5 SSD cache, suspended VM1 VM2 503; fig 3 command to suspend VM 312 save VM state in cache fig 3 evict cached blocks to free up enough space 323 [0025] eviction policy based on least recently used or least frequently used fig 1 VMs 157 fig 2 VM provisioning 222).
Davidson teaches remaining claim elements of deleting or otherwise removing older suspended virtual computers from the pool (col 2 lines 45-52 for any virtual machine placed in the reprovision bucket, the virtual machine must be deleted and recreated col 13 lines 20-30 VM is fully deleted VM is completely destroyed fig 3 reprovision bucket 406 stopped virtual machines, solid screen fig 8 VM created 820 stopped 830 booted 840 suspended 847).
Claim 82 recites system for claim 73. Therefore, it is rejected for the same rational.
Claim 83 recites system for claim 74. Therefore, it is rejected for the same rational.
Claim 86 recites system for claim 77. Therefore, it is rejected for the same rational.
As per claim 87, Beveridge teaches wherein the provision manager (fig 1 140 158) includes: a creation facility for providing the suspended virtual computers in the pool by cloning one or more of the at least one virtual computer to provide a number suspended virtual computers ([0017] virtual machines instantiated on a group of host computers); and a suspension facility for suspending the virtual computers ([0002] virtual machine suspend feature [0015] suspend technique).
Das teaches remaining claim elements of by cloning one or more of the at least one virtual computer template (abstract: golden image or master template of the desktop and propagates the image throughout the cloud platform). 

Claim 88 recites a non-transitory computer readable medium having stored thereon computer executable instruction (Beveridge [0009]) for claim elements similar to those of some of the elements of claim 69. Therefore, it is rejected for the same rational.

Claims 75, 84 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beveridge in view of Das and further in view of Davidson, as applied to above claims, and further in view of Huggins et al. (US Publication No. 2012/0017210 A1, hereafter Huggins).

Huggins was cited in the last office action.

As per claim 75, Beveridge teaches customizing each virtual computer for the particular user ([0018] user, credential, virtual machine, configured to run the instance to the user’s desktop, suspend, reconnect, remote desktop resumed fig 4 416) includes installing or uninstalling applications according to a desired group after resuming a corresponding virtual computer from the pool of suspended virtual computers (fig 5  suspend VM1, VM2 resume VM1, VM2), the installation or uninstallation being limited to 30 seconds or less in time duration for each virtual computer.
Beveridge doesn’t specifically teach customizing includes installing or uninstalling applications according to a desired user group for which the particular user is a member, the installation or uninstallation being limited to 30 seconds or less in time duration for each virtual computer.
Das, however, teaches customizing includes installing or uninstalling applications according to a desired user group for which the particular user is a member ([0050] provides, set of customized experience for particular groups of users [0084] create a custom desktop experience for the user, user saved preference and state data, used, provide customized desktop experience, fig 6 603).

Beveridge, Das and Davidson, in combination, don’t specifically teach the installation or uninstallation being limited to 30 seconds or less in time duration for each virtual computer.

Huggins, however, teaches the installation or uninstallation being limited to 30 seconds or less in time duration for each virtual computer ([0055] server pool, launched, made available online in approximately 10 seconds). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of analogous art (Beveridge [0007]  Das [0002] Davidson col 1 lines 25-30 Huggins [0002] [0018] [0019]) Beveridge, Das and Davidson with the teachings of Huggins of launching server pool within 10 seconds to improve efficiency (Beveridge [0003] [0007]  Das [0002] [0067] [0068] Davidson col 1 lines 50-62 Huggins [0002]) and allow installation or uninstallation is limited to 30 seconds or less in duration to the method of Beveridge, Das and Davidson as in the instant invention. 

Claim 84 recites system for claim 75. Therefore, it is rejected for the same rational.

Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments

The previous claim objections to the claim have been withdrawn. However, some new objections have been made in view of amendments.
The previous 112(b) objections have been withdrawn. However, some new objections have been made.
Applicant's arguments filed on 04/13/2021 have been fully considered but they are moot in view of new grounds of rejections.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heyman; Jerrold M. et al. (US 8776058 B2) teaches dynamic generation of VM instance at time of invocation.
Amir Husain; Syed M. (US 8176486 B2) teaches maintaining a pool of free virtual machines on a server computer.
CALDER; BRADLEY GENE et al.	(US 20130179881 A1) teaches decoupling paas resources, jobs, and scheduling. 
Masuda; Mineyoshi et al. (US 20130275975 A1) teaches resource management server, resource management method and storage medium in which resource management program is stored.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195